Citation Nr: 1206337	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status-post trauma, right knee meniscectomy repair and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The case is currently under the jurisdiction of the RO in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a letter dated in January 2010, the Veteran notified the RO that he was leaving the country and provided two mailing address.  He also requested that all correspondence be sent to his e-mail account.  In March 2010, the Veteran requested a Travel Board hearing.  In August 2011, a Travel Board hearing was scheduled before a Veterans Law Judge and the Veteran failed to appear.  In October 2011, the Veteran averred that he was not notified of the hearing scheduled by VA.  The RO sent notices to the Veteran at his two mailing addresses but not to his e-mail account.  He has provided good cause for his failure to report for the August 2011 Board hearing.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

The RO must schedule the Veteran for a Travel Board Hearing and provide adequate notice to the Veteran of said hearing in accordance with 38 C.F.R. § 20.704.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

